In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Simeone, J), dated February 3, 2006, which denied his objections to an order of the same court (Grier, S.M.), dated June 30, 2005, dismissing, after a hearing, his petition for a downward modification of his child support obligation.
Ordered that the order is affirmed, without costs or disbursements.
*472The Family Court properly denied the father’s objections to the order of the Support Magistrate dismissing his petition for a downward modification of his child support obligation (see Family Court Act § 461 [b] [ii]; Matter of Zaccagnino v Sisca, 223 AD2d 546 [1996]; cf. Matter of Ketcham v Crawford, 1 AD3d 359 [2003]). Miller, J.P., Florio, Dillon and Angiolillo, JJ., concur.